DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6, 9, 23, 24, 26-33, 40 and 44-46 are pending.


Election/Restrictions
Applicant’s election of the antibody comprising the CDRs, SRQ ID Nos: 7-12  in the reply filed on 19 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5, 6, 9, 23, 24, 26-33, 40 and 44-46 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 6, 23, 24, 26-33, 40 and 44-46 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to an anti-TIM-3 antibody or an antigen-binding portion thereof, wherein the antibody competes for binding to human TIM-3 with, or binds to the same epitope of human TIM-3 as, an antibody whose heavy and light chain variable domains comprise the amino acid sequences of SEQ ID NOs: 15 and 4, respectively or SEQ ID NOs: 3 and 4, respectively, wherein the anti-TIM-3 antibody has a VH that is at 
ELISA, increases IFN-y secretion in a one-way mixed lymphocyte reaction assay, increases IFN-y secretion in a two-way mixed lymphocyte reaction assay, increases TNF-a secretion in a one-way mixed lymphocyte reaction assay, increases TNF-a secretion from dendritic cells; and inhibits interaction of TIM-3 with phosphatidylserine.
The specification discloses anti-TIM antibodies comprising H-CDR1-3 and L-CDR1-3 amino acid sequences SEQ ID NOs: 7-12, respectively. The specification does not disclose which amino acids in the CDRs were essential for the antibodies to bind TIM-3.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to  (J. Mol. Biol., 262, 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  
Pascalis et al (Journal of Immunology, 2002, Vol. 169, pp. 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, Vol. 307, pp. 198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by 
The specification does not disclose any examples of anti-TIM-3 antibodies that competes for binding to human TIM-3 with, or binds to the same epitope of human TIM-3 as an antibody whose heavy and light chain variable domains comprise the amino acid sequences of SEQ ID NOs: 15 and 4 or any examples of anti-TIM-3 antibodies having amino acid substitution, deletions in the CDRs of the anti-TIM-3 antibody whose heavy and light chain variable domains comprise the amino acid sequences of SEQ ID NOs: 15 and 4.
The specification does not provide adequate written description of the claimed genus of anti-Tim-3 antibodies that competes for binding to human TIM-3 with, or binds to the same epitope of human TIM-3 as an antibody whose heavy and light chain variable domains comprise the amino acid sequences of SEQ ID NOs: 15 and 4 or anti-TIM-3 antibodies having amino acid substitution, deletions in the CDRs of the anti-TIM-3 antibody whose heavy and light chain variable domains comprise the amino acid sequences of SEQ ID NOs: 15 and 4. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of anti-TIM-3 antibodies.
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of anti-TIM-3 antibodies. 
The Federal Circuit addressed the University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). Thus, knowing the structure of the antigen and/or epitope of TIM-3 does not tell one anything about the structure of the antibody that binds the antigen and/or epitope of TIM-3.
In this case, the specification only appears to describe one subgenus of antibodies, an anti-TIM-3 antibody comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein said heavy chain variable domain (VH) comprises heavy chain CDRs comprising the amino acid sequences of SEP ID NOS: 7, 8, and 9, wherein said light chain variable domain (VL) comprises light chain CDRs comprising the amino acid sequences of SEP ID NOS: 10, 11 and 12.  The specification does not adequately describe by structure any anti-Tim-3 antibodies that competes for binding to human 
Thus, the specification does not provide an adequate written description of the genus of anti-TIM-3 antibodies required to practice the claimed invention.  Applicants have not described the genus of anti-TIM-3 antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
It has been interpreted that the anti-TIM-3 antibody or antigen-binding portion of claim 1, wherein said antibody comprises SEQ ID NOs: 7-12 is the antibody whose epitope is bound by the anti-TIM-3 antibody. Thus, the claim reads on anti-anti-TIM-3 antibody that competes for binding to human TIM-3 with, or binds to the same epitope of human TIM-3 as an antibody whose heavy and light chain variable domains comprises SEQ ID NO:s 7-12 or comprise the amino acid sequences of SEQ ID NOs: 15 and 4. As discussed previously, knowing the structure of the antigen and/or epitope of TIM-3 does not tell one anything about the structure of the antibody that binds the antigen and/or epitope of TIM-3.
A claim drawn to “an anti-TIM-3 antibody comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein said heavy chain variable domain (VH) comprises heavy chain CDRs comprising the amino acid sequences of SEP ID NOS: 7, 8, and 9, wherein said light chain variable domain (VL) comprises light chain CDRs comprising the amino acid sequences of SEP ID NOS: 10, 11 and 12” would be allowable.


Summary
Claims 1-3, 5, 6, 23, 24, 26-33, 40 and 44-46 stand rejected
Claim 9 is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642